DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 7-21-22 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-37 have been canceled. Claims 38-42 are pending. 
Election/Restrictions
Applicants elected Group I, claims 38-41, without traverse in the reply filed on 1-26-22.
Claim 42 remains been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1-26-22. 
Claims 38-41 remain under consideration. 
Claim objections
IBA1 should be spelled out before being abbreviated, e.g. ---ionized calcium-binding adapter molecule 1 (IBA1)--- (para 20). 
The preamble of claim 38 can be simplified to ---A method of producing microglial cells, the method comprising:---.
Step i) of claim 38 can be simplified to avoid circuitous redundancies as ---culturing human pluripotent in 
Step iii) can be simplified as ---culturing the primitive macrophages obtained in step i) with the neurons obtained in step ii) such that microglial cells expressing IBA1 are obtained---. 
In claim 39, if the “contacting and incubating” in item e) includes 10 μM ROCK, then claim 38, item e) should read ---culturing human pluripotent cells with neural progenitor cell medium for up to 7 days such that neural precursor cells are obtained--- and claim 39 should read ---wherein the culturing in item e) comprises 10 μM ROCK---. As written, claim 39 appears as a step after item e) in claim 38, i.e. culturing the neural precursors obtained in step e) in 10 μM ROCK. 
The same can be said for claim 40. 
Claim 41 can be written more simply to avoid redundancy as ---wherein the microglial cells expressing IBA1 are used to screen compounds for treating neurodegenerative disease. 
Claim Rejections - 35 USC § 112
Claim 41 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making IBA1+ primitive macrophages and neural cells from human pluripotent cells, and co-culturing the IBA1+ primitive macrophages and neural cells such that IBA1+ cells are obtained, does not reasonably provide enablement for distinguishing the IBA1+ cells obtained after co-culture from the IBA1+ primitive macrophages or obtaining IBA1+ cells with microglial function or any other function associated with IBA1 expression other than IBA1+ primitive macrophages.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Claim 38 is drawn to a method of making microglial cells expressing IBA1. The method requires making primitive macrophages from human pluripotent cells, making neural cells from human pluripotent cells, and co-culturing the primitive macrophages and neural cells such that microglial cells expressing IBA1 are obtained. 
The rejection of claim 38 has been withdrawn. Step i) results in “primitive macrophages” that express CD163, CD11b, HLA-DR, IBA1, CXCR1, and CD14. Step iii) results in microglial cells expressing IBA1. The cells are distinguishable because “primitive macrophages” and “microglial cells” have well-known art-recognized meanings that distinguish them. 
The rejection regarding using microglial cells expressing IBA1 “for developing in vitro disease models” as required in claim 41 has been withdrawn because the concept has been deleted. 

The rejection of claim 38 has been withdrawn for reasons set forth above. 
The rejection regarding using microglial cells expressing IBA1 “for developing in vitro disease models” as required in claim 41 has been withdrawn because the concept has been deleted. 

The rejection of claims 38-41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been withdrawn in view of the amendment. 
Double Patenting
The rejection of claims 38-41 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10724003 has been withdrawn in view of the terminal disclaimer filed 7-21-22. 
Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0738.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632